Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 07/11/2022 has been entered. Claims 1, 2, 9 and 10 are cancelled. Claims 3-8 and 11-15 are pending in the application. Applicant’s amendments to the claims have overcome each and every 112 interpretation or rejections previously set forth in the Non-Final Office Action mailed 4/11/2022.  A new title of the invention is recommended

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhary et al. (US 20170201808 A1 hereinafter Chowdhary) in view of Kang et al. (US 20110138317 A1 hereinafter Kang) 

As to independent claim 3, Chowdhary teaches a mobile apparatus comprising:  [mobile ¶21]
a display;  [touch display ¶22]
a camera configured to obtain an image of a target device; [AR device camera looking at a tv ¶23 " user points the AR device camera at a TV broadcast on display"]
a user interface including circuitry configured to receive a user's input; and [interface receives interactions ¶22 "interacts with the GUI primarily through finger contacts and gestures on the touch-sensitive display"]
a controller configured to:  [processor with display ¶22]
in response to a user's input, control the display to display the image of the target device and at least one virtual image including information related to an object included in content being played by the target device  [displays stats and content related to content being played (sports player) responsive to input ¶23, ¶113-115 "information about the tennis player of our example is injected into the AR space on the AR device"]
wherein the controller is further configured to: in response to a user input to move a center line of the FOV of the camera, control the display to enlarge any one of the at least one virtual image located in along a moving direction of the center line of the FOV of the camera, and [resizing and rescaling in airspace ¶47, ¶149; based on FOV ¶92 ¶198]
Chowdhary does not specifically teach information around the image of the target device within the field of view (FOV) of the camera, and in response to a user's input for selecting at least one of the image of the target device and the at least one virtual image, to transmit a control signal to the target device, transmit a control signal to the target device to control the target device to play content corresponding to the enlarged virtual image.  
However, Kang teaches information around the image of the target device within the field of view (FOV) of the camera, and [Fig. 7, 9a-c illustrate information around device 1001 ¶147 " object-related information 1002 and 1002, which is information related to the identified object 1011"]
in response to a user's input for selecting at least one of the image of the target device and the at least one virtual image, to transmit a control signal to the target device, transmit a control signal to the target device to control the target device to play content corresponding to the enlarged virtual image.  [acts like a remote controller to select content to be played ¶19, ¶180 "ser may enter an object selection command to select an intended content to be played in the image display apparatus 100"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the data augmented device interface by Chowdhary by incorporating the information around the image of the target device within the field of view (FOV) of the camera, and in response to a user's input for selecting at least one of the image of the target device and the at least one virtual image, to transmit a control signal to the target device, transmit a control signal to the target device to control the target device to play content corresponding to the enlarged virtual image.  disclosed by Kang because both techniques address the same field of augmenting interfaces and by incorporating Kang into Chowdhary enable a more efficient control of a display apparatus by use of a single controller [Kang ¶7]

As to dependent claim 4, the rejection of claim 3 is incorporated, Chowdhary and Kang further teach wherein the controller is configured to transmit a control signal to the target device to control the target device to output first content corresponding to the selected virtual image, in response to user's input for selecting and moving any one of the at least one virtual image.  [Kang acts like a remote controller where responsive to selection; content can be played by sending a signal ¶19, ¶180-181 " transmit a content play command for the selected object to the image display apparatus 100"] 

As to dependent claim 5, the rejection of claim 4 is incorporated, Chowdhary and Kang further teach wherein the controller is configured, in response to a user's input for additionally selecting and moving any one of the at least one virtual image, to transmit a control signal to the target device to control the target device to: divide an output area of the target device into a first area and a second area, and output the first content, and  a second content corresponding to the additionally selected virtual image, in the first area and the second area, respectively. [Chowdhary places content in picture-in-picture over display device (divides) Fig. 7 and ¶26]

As to dependent claim 6, the rejection of claim 5 is incorporated, Chowdhary and Kang further teach wherein the controller is configured to transmit a control signal to the target device to control the target device to adjust a size of the first area and a size of the second area, in response to a user's zoom input for the first area or the second area of the target device.  [Chowdhary resizing and rescaling in airspace ¶47, ¶149], [Kang ¶164-165]

As to independent claim 11, Chowdhary teaches a control method of a mobile apparatus, the method comprising: [mobile ¶21]
obtaining an image of a target device using a camera;  [AR device camera looking at a tv ¶23 " user points the AR device camera at a TV broadcast on display"]
in response to a user's input at a user interface including circuitry, displaying on a display the image of the target device and identifying an object included in content being played by the target device; [identifies objects like players or actors on screen  when recognizing programming ¶113-115, ¶17 "AR application to recognize TV programming and then enhance the programming by injecting virtual objects"]
in response to a user input to move a center line of the FOV of the camera, controlling the display to enlarge any one of the at least one virtual image located along a moving direction of the center line of the FOV of the camera, and [resizing and rescaling in airspace ¶47, ¶149; based on FOV ¶92 ¶198]
displaying at least one virtual image including information related to the identified object and [displays stats and content related to content being played (sports player) responsive to the user ¶23, ¶113-115 "information about the tennis player of our example is injected into the AR space on the AR device"]
Chowdhary does not specifically teach information around the image of the target device within the field of view (FOV) of the camera, and in response to a user's input for selecting at least one of the image of the target device and the at least one virtual image, to transmit a control signal to the target device, transmit a control signal to the target device to control the target device to play content corresponding to the enlarged virtual image.  
However, Kang teaches information around the image of the target device within the field of view (FOV) of the camera, and [Fig. 7, 9a-c illustrate information around device 1001 ¶147 " object-related information 1002 and 1002, which is information related to the identified object 1011"]
in response to a user's input for selecting at least one of the image of the target device and the at least one virtual image, to transmit a control signal to the target device, transmit a control signal to the target device to control the target device to play content corresponding to the enlarged virtual image.  [acts like a remote controller to select content to be played ¶19, ¶180 "ser may enter an object selection command to select an intended content to be played in the image display apparatus 100"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the data augmented device interface by Chowdhary by incorporating the information around the image of the target device within the field of view (FOV) of the camera, and in response to a user's input for selecting at least one of the image of the target device and the at least one virtual image, to transmit a control signal to the target device, transmit a control signal to the target device to control the target device to play content corresponding to the enlarged virtual image.  disclosed by Kang because both techniques address the same field of augmenting interfaces and by incorporating Kang into Chowdhary enable a more efficient control of a display apparatus by use of a single controller [Kang ¶7]

As to dependent claim 12, the rejection of claim 11 is incorporated, Chowdhary and Kang further teach wherein the controller is configured to transmit a control signal to the target device to control the target device to output first content corresponding to the selected virtual image, in response to user's input for selecting and moving any one of the at least one virtual image.  [Kang acts like a remote controller where responsive to selection; content can be played by sending a signal ¶19, ¶180-181 " transmit a content play command for the selected object to the image display apparatus 100"] 

As to dependent claim 13, the rejection of claim 12 is incorporated, Chowdhary and Kang further teach wherein the controller is configured, in response to a user's input for additionally selecting and moving any one of the at least one virtual image, to transmit a control signal to the target device to control the target device to: divide an output area of the target device into a first area and a second area, and output the first content, and  a second content corresponding to the additionally selected virtual image, in the first area and the second area, respectively. [Chowdhary places content in picture-in-picture over display device (divides) Fig. 7 and ¶26]

Claims 7-8 and 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Chowdhary in view of Kang, as applied in claim 3 and 11 above, and further in view of Feinstein et al. (US 20170108936 A1 hereinafter Feinstein) 

As to dependent claim 7, Chowdhary and Kang teach all the limitations of claim 3 that is incorporated, 
Chowdhary and Kang do not specifically teach wherein the controller is configured to control the display to display a screen providing detailed contents of information related to the object, in response to a user's input tilting the mobile apparatus. 
However, Feinstein teaches wherein the controller is configured to control the display to display a screen providing detailed contents of information related to the object, in response to a user's input tilting the mobile apparatus. [Scrolls content (provides more detail) responsive to tilting ¶17 "Actual scrolling may occur only when the user rotates the device around an axis perpendicular to the scrolling direction, modifying a primary tilt of the device"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the data augmented device interface by Chowdhary and Kang by incorporating the wherein the controller is configured to control the display to display a screen providing detailed contents of information related to the object, in response to a user's input tilting the mobile apparatus disclosed by Feinstein and Kang because all techniques address the same field of augmenting interfaces and by incorporating Feinstein into Chowdhary and Kang improves user experience for more efficient and ease of use that reduce cognitive burden. [Feinstein ¶12]

As to dependent claim 8, Chowdhary and Kang teach all the limitations of claim 3 that is incorporated, 
Chowdhary and Kang do not specifically teach wherein the controller is configured to control the display to display a screen providing information on contents corresponding to each of the at least one virtual image as a list, in response to a user's input tilting the mobile apparatus.
However, Feinstein teaches wherein the controller is configured to control the display to display a screen providing information on contents corresponding to each of the at least one virtual image as a list, in response to a user's input tilting the mobile apparatus. [Fig. 2B illustrates list of virtual content that provides information responsive to user tilting ¶65-67 "sensor pitch, roll and yaw are mapped into the horizontal and vertical axes for scrolling"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the data augmented device interface by Chowdhary and Kang by incorporating the wherein the controller is configured to control the display to display a screen providing information on contents corresponding to each of the at least one virtual image as a list, in response to a user's input tilting the mobile apparatus disclosed by Feinstein and Kang because all techniques address the same field of augmenting interfaces and by incorporating Feinstein into Chowdhary and Kang improves user experience for more efficient and ease of use that reduce cognitive burden. [Feinstein ¶12]

As to dependent claim 14, Chowdhary and Kang teach all the limitations of claim 11 that is incorporated, 
Chowdhary and Kang do not specifically teach wherein the controller is configured to control the display to display a screen providing detailed contents of information related to the object, in response to a user's input tilting the mobile apparatus. 
However, Feinstein teaches wherein the controller is configured to control the display to display a screen providing detailed contents of information related to the object, in response to a user's input tilting the mobile apparatus. [Scrolls content (provides more detail) responsive to tilting ¶17 "Actual scrolling may occur only when the user rotates the device around an axis perpendicular to the scrolling direction, modifying a primary tilt of the device"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the data augmented device interface by Chowdhary and Kang by incorporating the wherein the controller is configured to control the display to display a screen providing detailed contents of information related to the object, in response to a user's input tilting the mobile apparatus disclosed by Feinstein and Kang because all techniques address the same field of augmenting interfaces and by incorporating Feinstein into Chowdhary and Kang improves user experience for more efficient and ease of use that reduce cognitive burden. [Feinstein ¶12]

As to dependent claim 15, Chowdhary and Kang teach all the limitations of claim 11 that is incorporated, 
Chowdhary and Kang do not specifically teach wherein the controller is configured to control the display to display a screen providing information on contents corresponding to each of the at least one virtual image as a list, in response to a user's input tilting the mobile apparatus.
However, Feinstein teaches wherein the controller is configured to control the display to display a screen providing information on contents corresponding to each of the at least one virtual image as a list, in response to a user's input tilting the mobile apparatus. [Fig. 2B illustrates list of virtual content that provides information responsive to user tilting ¶65-67 "sensor pitch, roll and yaw are mapped into the horizontal and vertical axes for scrolling"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the data augmented device interface by Chowdhary and Kang by incorporating the wherein the controller is configured to control the display to display a screen providing information on contents corresponding to each of the at least one virtual image as a list, in response to a user's input tilting the mobile apparatus disclosed by Feinstein and Kang because all techniques address the same field of augmenting interfaces and by incorporating Feinstein into Chowdhary and Kang improves user experience for more efficient and ease of use that reduce cognitive burden. [Feinstein ¶12]


Response to Arguments
Applicant's arguments filed 07/11/2022. In the remark, applicant argues that: 	
(1) Chowdhary fails to teach " in response to a user's input for selecting at least one of the image of the target device and the at least one virtual image, to transmit a control signal to the target device, transmit a control signal to the target device to control the target device to play content corresponding to the enlarged virtual image" as recited in amended claim 3. 

As to point (1) and other arguments applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new ground of rejection made under rejected under 35 U.S.C. 103 as being unpatentable over Chowdhary view of Kang set forth above. With respect to other arguments related to 103 rejections applicants’ arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Fein et al. (US 20140098134 A1) teaches augmenting content based on gaze and tilt sensors (see Fig. 6A-M and ¶121)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143